Citation Nr: 1509763	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  08-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as skin lesions), to include as due to exposure to herbicides.

2.  Entitlement to service connection for scars (claimed as jungle rot and scars).

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He is in receipt of the Combat Infantryman Badge, which denotes participation in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating
decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee, in February 2007, November 2007 and September 2008.  The RO in Chicago, Illinois, currently has jurisdiction of the claims due to the Veteran relocating to Illinois.

In the February 2007 rating decision, the RO granted service connection for PTSD
and assigned a 30 percent rating effective June 3, 2006.  In the November 2007
rating decision, the RO denied claims for service connection for skin lesions and an increased disability rating for PTSD.  In the September 2008 rating decision, the RO denied service connection for jungle rot and scars.

The Veteran's appeal was previously before the Board in May 2012 and June 2014.  In May 2012, the determined that, although the Veteran specifically limited the issues on appeal in a December 2007 Notice of Disagreement to service connection for tinnitus and an increased disability rating for PTSD, new and material evidence relevant to his claim for service connection for skin lesions was received within one year of the November 2007 rating decision.  Consequently, the Board found that that issue of service connection for skin lesions was part of the Veteran's claim for service connection for jungle rot and scars and recharacterized the issue as one for service connection for a skin disorder, to include skin lesions (claimed as a result of herbicide exposure), jungle rot and scars.  In June 2013, the claims were again remanded for additional development.  At the present time, as additional development of the Veteran's claim of service connection for scars resulting from jungle rot in service is required but not for the other skin disorders, the Board has recharacterized the Veteran's claim for a skin disorders as reflected on the title page.  The Board finds, otherwise, that the prior remands have been substantially complied with and, thus, it may proceed to adjudicate the remaining claims without prejudice to the Veteran.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran and his wife presented testimony at a videoconference hearing before
the undersigned Veterans Law Judge in March 2012.  A transcript is of record.

The issue of service connection for scars and jungle rot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed to have the following skin disorders:  seborrheic keratosis, actinic keratosis, lentigo (freckles), brown macules (skin discolorations of hyperpigmentation), poikiloderma of Civatte, cherry angiomas and squamous cell carcinoma.

2.  The Veteran's skin disorders are not related to his military service to include exposure to herbicides.

3.  Resolving reasonable doubt, as of June 6, 2012, but not earlier, the Veteran's PTSD is productive of occupation and social impairment with reduced reliability and productivity due to his PTSD symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for a disability rating in excess of 30 percent for PTSD are not met prior to June 6, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.130, Diagnostic Code 9411 (2014).

3.  As of June 6, 2012, the criteria for a 50 percent disability rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Notice regarding the claim of service connection for a skin disorder was provided in an August 2007 letter.  The appeal for an increased rating for PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.   The duty to assist has been met in connection with the claims decided herein.  

All efforts have been made to obtain relevant, identified and available evidence.  The Veteran seems to contend that there are service treatment records that are missing from his official records.  In support of his claim, he has submitted two DD Form 137, Installation Clearance Records, from when he left Vietnam and when he was discharged from active service from Fort Lewis, Washington.  He contends that these forms demonstrate that there were both dental clinic records and medical treatment facility records in existence.  The Board notes that the Veteran's claims file does contain a service treatment records jacket that includes his entrance and separation examination forms, dental treatment records, immunization records, and his DA Form 20; however, there are no clinical records except for notations relating to his examinations.  The Veteran admits, however, that there would be no record of his treatment in service for any problems while in Vietnam because he was treated by the field medic at LZ Baldy where he was stationed in Vietnam.  He has not identified any other treatment for which records may exist.  Consequently, it would appear that the service treatment records in the claims file are complete.  The forms provided by the Veteran appear to merely indicate the appropriate official signed off that the Veteran was clear at that station, not that there were in fact actual records in existence as the Veteran contends.  Furthermore, even if they can be interpreted to mean there were service treatment records in existence that are not associated with the official record now, these records are not relevant to the Veteran's claim for service connection for a skin disorder because the Veteran has stated they would fail to demonstrate actual treatment for any such condition in service.  Thus, the Board finds that no further assistance is necessary to obtain any additional service treatment records and whether the forms submitted by the Veteran were used as evidence is not dispositive because they fail to demonstrate actual treatment for the Veteran's claimed in-service skin problems.

The Veteran was afforded VA examinations in February 2007, September 2007, September 2011 and June 2012.  In addition, an addendum to the June 2012 VA skin disease examination was obtained in September 2014.  Significantly, the Board observes that he does not report that his PTSD has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran has expressed some dissatisfaction with the June 2012 skin examination and the September 2014 addendum.  The Board notes, however, that the June 2012 examination itself does not appear to be inadequate as to its findings, only as to the medical opinion provided.  Thus, any reliance by the individual who provided the medical opinion in the September 2014 addendum is not detrimental to the probative value of her medical opinion.  Otherwise, the reports of the examinations given reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection for a Skin Disorder

The Veteran claims that his current skin disorders are related to exposure to Agent Orange while serving in the Republic of Vietnam.  The Veteran also claims having jungle rot and scars from when he served in Vietnam; however, as discussed in the Introduction section above, that issue is remanded below.  Herein the Board will only address the Veteran's service connection claim relating to other skin disorders.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), , the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

In addition, in certain circumstances a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  Disease associated with such exposure and subject to presumptive service connection include cloracne, or other acneform disease consistent with cloracne, when such becomes manifest to a compensable degree within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e).  

The Board has reviewed all the evidence of record, which includes the Veteran's and his spouse's statements and testimony; service treatment and personnel records; the report of the VA examination conducted in June 2012; the VA medical opinion dated in September 2014; pictures; and VA and private treatment records dating back to 1993.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, it is not required to discuss each and every piece of evidence in the case.  The Board will summarize the relevant evidence where appropriate.

Initially, the Board finds that the evidence of record demonstrates the Veteran currently has, or has had during the pendency of his claim, the following skin disorders:  actinic keratosis, seborrheic keratosis, squamous cell carcinoma, lentigos, cherry angiomas, pigmented (brown) macules and poikiloderma of Civatte.  (See private treatment records from June 2009 to July 2012; September 2014 VA medical opinion.)  Consequently, there is evidence to establish the presence of a current skin disability.

As to whether any of the Veteran's current skin disorders are related to his military service, the Board finds that presumptive service connection on the basis of exposure to herbicides in the Republic of Vietnam is not warranted.  The evidence shows the Veteran served in the Republic of Vietnam from August 1968 to August 1969.  Consequently, he is presumed to have been exposed to herbicides during such service; however, none of the Veteran's currently diagnosed skin disorders have been found to be related to such herbicide exposure.  

The Secretary of VA has specifically determined that there is no positive association between exposure to herbicides and melanoma and non-melanoma skin cancer (basal cell and squamous cell).  See Notice, 77 Fed. Reg. 47,924 (August 10, 2012).  Furthermore, actinic keratosis, seborrheic keratosis, lentigos, cherry angiomas, pigmented (brown) macules and poikiloderma of Civatte have not been enumerated as diseases found to be associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Furthermore, there is no evidence that any of these conditions are consistent with chloracne or that they were present within one year from the Veteran's last date of exposure.  Consequently, the Board finds that the preponderance of the evidence is against finding that presumptive service connection for the Veteran's current skin disorders is warranted based upon exposure to herbicides.

Furthermore, the Board notes that none of the Veteran's currently diagnosed skin disorders are enumerated as chronic diseases subject to presumptive service connection.  38 C.F.R. § 3.309(a).  Consequently, presumptive service connection pursuant to 38 C.F.R. §§ 3.303(b) or 3.307(a)(6) is not warranted as well.

Thus, in order for service connection to be warranted, the evidence in its totality must establish that the Veteran's current skin disorders are related to his military service pursuant to 38 C.F.R. § 3.303(a).  After reviewing all the evidence of record, the Board finds that the evidence fails to demonstrate a relationship exists between the Veteran's current skin disorders and his military service.

The Veteran's service treatment records do not contain any note indicating that he complained of, was treated for or diagnosed to have any skin disorder during his active military service.  In fact, at the time of his separation examination in November 1969, the Veteran denied having a history of skin diseases and no skin abnormalities were noted on examination.  

The earliest evidence of treatment for any skin disorder is an April 1997 private treatment note showing the Veteran had actinic keratosis of the left ear that was frozen.  Additional private treatment records show treatment for actinic keratosis in October 2001 (left hand), May 2003 (nose and left hand), February 2004 (neck and hands), April and May 2006 (left ear), November 2006 (bilateral ears), May 2007 (nose), June 2009 (face and ears), and June 2011 (face and ears).  These were treated with cryosurgery.

He was also noted to have multiple benign conditions including seborrheic keratosis in May 2006 (bilateral forearms, abdomen and back), November 2006 (right wrist and upper arm), May 2007 (trunk and upper extremities), June 2009 (back and upper extremities), and June 2011 (back); lentigos in May 2007, June 2009, June 2010, and June 2011; cherry angiomas in June 2009, June 2010, and June 2011, cicatrix on the abdomen (June 2010), pigmented (brown) macules on the back (June 2010 and September 2014), and poikiloderma of Civatte on the anterior neck (June 2011).  

Finally, private pathology records show squamous cell carcinoma was removed from the Veteran's right nasal sidewall in June 2012, as well as actinic keratosis from the right nasal tip in June 2012 and nasal sidewall in July 2012.

The Veteran was first seen at the VA Dermatology Clinic in October 2012 at which time he was noted to have actinic keratosis and seborrheic keratosis on his face, ears, chest and back.  He had a healed scar on the right side of his nose, which the Veteran reported was due to excision of squamous cell carcinoma in July of 2012.  Prior treatment records, although indicating he had a history of actinic keratosis, do not demonstrate any current skin problems.  

A VA skin disease examination was conducted in June 2012.  The Veteran reported having had brown spots on his arms and nose since Vietnam but that he never went to the doctor for them.  The examiner noted that the medical records show he had a seborrheic keratosis lesion on his left ear diagnosed after a biopsy in May 2006 and actinic keratosis lesions removed in November 2006 and May 2007.  The examiner noted that the Veteran had several brown, rough papules on his upper extremities and the dorsal surfaces of both wrists.  He also had a small papule on the tip of his nose.  The examiner diagnosed the Veteran to have actinic keratosis and seborrheic keratosis.  The examiner provided a negative nexus opinion, citing a lack of evidence in the claims file showing treatment of any skin condition that is related to the skin condition he has.

In June 2014, the Board remanded the Veteran's claim for a new medical opinion because the June 2012 examiner did not consider the Veteran's competent lay history or his presumed herbicide exposure. The new medical opinion was provided in September 2014, notably by a different examiner than the one who examined the Veteran in June 2012.  This new examiner opined that it is not likely that the claimed skin conditions (lentigo, seborrheic keratosis, actinic keratosis and brown macules) had their onset during military service and/or are secondary to any event or conditions of military service, including Agent Orange exposure.  Her rationale was that the Veteran was diagnosed with seborrheic and actinic keratosis lesions with incidental skin findings of non-pathologic, benign skin discolorations of lentigo (freckles) and brown macules(skin discolorations of hyperpigmentation) many years after military service and, as noted on the above examination report, there was no medical evidence of any such skin conditions during military service.  The skin lesions/skin findings are benign and nonpathologic and are not presumptive for Agent Orange exposure.  Chemical exposure is not a risk factor for the diagnosed skin lesions.  The common cause of actinic keratosis is skin damage from sun exposure and the common risk factors for seborrheic keratosis are advanced age and family tendency.  Lastly, the conditions are benign and do not have any associated disability or loss of functionality.

The Board notes that, at the hearing in June 2012, the Veteran only gave testimony as to his claim that he has scars from jungle rot.  He did not testify as to any other skin disorder he has.  Consequently, the June 2012 hearing testimony is not relevant to the issue presently before the Board.

Based upon the foregoing evidence, the Board finds that the preponderance of the evidence is against finding that any of the Veteran's currently diagnosed skin disorders is related to his military service.  The service records are silent for complaints of, treatment for or diagnosis of any skin disorder during the Veteran's active service.  He denied a history of skin problems at the time of his separation examination in November 1969 and nothing was noted on examination.  The Board acknowledges that the Veteran is a combat veteran and, therefore, the combat presumption is applicable in this case.  The Veteran, however, has made no statements that any of his current skin disorders had its onset during service while he was in combat in Vietnam.  Rather, he has only related that his jungle rot and scars therefrom were incurred during combat service.  As discussed above, however, the Board is not adjudicating service connection for jungle rot and scars at this time.  Thus, there are no statements regarding the onset of the Veteran's skin disorders being in combat to which the combat presumption can be applied.

Furthermore, the earliest medical evidence of treatment for any skin disorder is from April 1997.  Significantly, none of the treatment records show that the Veteran's current skin disorders are related to his military service.  Although the Veteran reported at the June 2012 VA examination that he has had brown spots on his arms and nose since Vietnam, he also stated that he never sought treatment for them.  Consequently, it would appear that those reported brown spots are not related to his actinic and seborrheic keratosis as the Veteran has received treatment for these conditions.  Rather, it appears more likely when considered with the Veteran's statements and testimony regarding his claim for service connection for jungle rot and scars that he was referring to that condition.  The Veteran has not made any other statements in which he related his current skin disorders (other than his scars due to jungle rot) have been present since service.  In addition, although his wife has stated that she first noticed a problem with the Veteran's nose when he returned from Vietnam, that statement is not sufficient to establish that the problem she noticed was due to any of the Veteran's current skin problems rather than the jungle rot and scars that he has reported he had while in Vietnam.  

Moreover, the September 2014 VA medical opinion is against a finding that the skin disorders the Veteran has are related to his military service as they were not seen for many years after service and the risk factors for such skin disorders do not include chemical exposure.  As previously mentioned, the earliest treatment for any skin problem is seen in April 1997, which was only for actinic keratosis.  The other skin disorders were not noted to be present for many more years after that.  

Furthermore, other risk factors such as sun exposure, aging and family tendency are more likely to be the cause of the Veteran's current skin disorders.  The evidence shows the Veteran has a history of substantial sun exposure through his occupation without protective measures.  (See May 2006 private dermatologist's consultation note.)  The Veteran has not argued, nor has he submitted evidence that, his current skin disorders are related to sun exposure during service rather than post-service sun exposure, especially his actinic keratosis.  Furthermore, the Veteran was 48 at the time he was first treated for actinic keratosis, many years after he left Vietnam.  The Veteran was 58 when he was first treated for seborrheic keratosis in May 2006, for which advanced age is a risk factor.  As for the other disorders of lentigo (freckles), poikiloderma of Civatte, cherry angiomas, pigmented (brown) macules and cicatrix, the evidence clearly demonstrates these conditions are benign in nature and the examiner opined that they do not have any associated disability or loss of functionality.  Furthermore these conditions were not noted to be present until May 2007 or later, many years after the Veteran was discharge from service.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for any of the Veteran's current skin disorders is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.   Increased Initial Disability Rating for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation for PTSD is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

Private treatment records show the Veteran was first treated by his primary care physician in September 1997 for probable anxiety.  At that time, the Veteran reported having had spells over the years but recently flaring up.  He was prescribed antianxiety medications, which improved his symptoms.  He was next seen in July 2001 at which time he saw his primary care physician and asked for Zoloft noting that he had had anxiety in the past but this may be leading to depression.  A September 2005 note indicates the Veteran had gone off Zoloft and had more panic and anxiety so he wanted back on it, which his physician agreed to do.  

At an initial PTSD VA examination in February 2007, the Veteran reported being treated only by his primary care physician with medicine since 1991.  He reported having good relationships with his wife and children, although there was some conflict.  He had some friends but did not like to spend much time with others.  Occupationally, it was noted he had been employed greater than 20 years as a foreman.  At work, he had poor social interaction and anger difficulties but there had been no formal problems.  The examiner stated that the Veteran's psychosocial functioning was relatively intact.  The Veteran reported having a wide range of PTSD symptoms, which the examiner opined were moderate in severity; however, despite having significant problems with anger management, social disengagement from others, anxiety regarding crowds, etc., the Veteran still had been moderately functional.  The examiner diagnosed the Veteran to have PTSD and assigned a GAF score of 64.  The examiner stated that, while the Veteran's PTSD symptoms have disrupted him and his family over the years and had a meaningful impact, he has functioned quite well.  The examiner opined that the Veteran's level of impairment due to his PTSD could best be characterized as mild.  The examiner checked that there is reduced reliability and productivity due to PTSD symptoms as a result of intrusive thoughts, anxiety, a degree of social disengagement, anger management problems and volatility.

In April 2007, the Veteran was seen at the VA Medical Center for a psychiatric consultation at which he reported having anxiety and depression.  He stated that he had known for a long time that something was not right.  He went to his physician five years before and was put on Zoloft, which he said worked well.  He reported working as a supervisor.  Mental status examination was within normal limits except for mood, for which it was noted he stated "I have to try to hold my anger back" and "today's young don't want to work."  He denied having suicidal ideation, homicidal ideation, hallucinations, and assaultiveness.  The diagnosis was generalized anxiety disorder, not otherwise specified, and PTSD.  A GAF score of 70 was assigned.

In May 2007, the Veteran reported to his VA primary care physician that he had been on Zoloft and this controlled his anxiety, palpitations and fear.  He was also taking Ambien for insomnia.  Review of systems was positive for palpitations with anxiety and fear of the night related to military events and depression, doing well on Zoloft.  Subsequent VA primary care notes indicate the Veteran continued to do well on Zoloft and Ambien.  

On VA examination in September 2007, the examiner noted that the Veteran asked for a new examination because he did not tell the previous examiner about some problems with memory and train of thought he had been having.  He reported his mood was okay but that it did not take much to make him mad, sad or depressed.  He denied anhedonia saying he still enjoys hobbies.  Regarding social functioning, the Veteran described his relationships with his wife and children as "good," but that sometimes he loses his cool with his children and yells or curses at them.  He emphasized his social isolation saying he had made no friends in Tennessee; however, he went on to say that he has some co-workers he considers friends although they do not associate outside the workplace.  He also has some service friends with whom he has regular phone contact.  He related he prefers his solitude.  As far as activities and leisure pursuits, he related that he tries to keep busy and enjoys such activities as woodworking and mowing grass.  

Regarding his occupational functioning, it was noted that he was planning to retire after 30 plus years in construction because of a desire to retire as early as possible, being tired of working with lazy people, and his memory problems.  However, he related that he has had no problems with going to or staying at work due to his PTSD although he said he had lost his temper multiple times over the last six months with many of these being excessive or inappropriate (e.g., cursing, nonviolent).  He had never been formally censured for this but had been called into the office to explain himself.

On mental status examination, his mood was anxious and his affect appropriate.  He was noted to have sleep impairment for which he takes Ambien.  With Ambien, he usually is able to sleep through the night.  He reported he has nightmares sometimes but that they are infrequent and less intense than in previous years.  He has obsessive or ritualistic behavior in that he re-checks himself because he does not trust his attention to detail or memory.  Although he has not had any fighting, he has had arguments with strangers.  He denied having suicidal or homicidal thoughts.  There were no hallucinations or inappropriate behavior.  His impulse control was fair.  With regards to his memory, he complained of increased problems in that he loses his train of thought, struggles for words, is forgetful and becomes briefly disoriented when driving, even around his hometown.

With regard to his PTSD symptoms, the examiner stated that the Veteran continues to have persistent intrusive thoughts, no flashbacks, occasional/rare nightmares (but without intense physiological arousal), and can talk about his experiences but he stated he will have increased intrusive thoughts and nightmares afterward.  The examiner noted that he reported little avoidance behavior except for avoiding urban centers after nightfall; however, he can go shopping and to restaurants, etc. without undue distress.  He denied problems going grocery shopping and doing other public activities of daily living.  He attends church.  The Veteran related several examples of continued hypervigilance; however, the examiner noted that these were described as habit rather than a source of discomfort or anxiety.  Rather, the examiner stated that the Veteran's most problematic complaint was enduring irritability.  He loves people but says he is easily annoyed.  He related that noises easily startle him and lead to anger or anxiety.

The examiner diagnosed the Veteran to have PTSD, chronic, mild, and assigned a GAF score of 70.  With regards to the Veteran's complaints of memory problems, the examiner noted that the Veteran denied that intrusive thoughts or excessive anxiety are contributing to his cognitive difficulties.  As such, the examiner opined that these cognitive difficulties do not appear to be a result of his PTSD.  The examiner commented further that the Veteran's PTSD continues to prompt increased levels of anxiety in a limited number of situations.  The Veteran reports preference for solitude which may derive partially or wholly from his PTSD.  His sleep symptoms are largely controlled by medication.  His primary complaints relevant to his PTSD in the past six months has been continued problems with irritability/anger, which has prompted episodes of cursing/yelling at work and home but no fights or violence related thereto.  Finally the examiner stated that there is no total occupational and social impairment; however, PTSD signs and symptoms result in deficiencies in the areas of family relations (irritability interferes with his relations with his wife and children), work (say things he should not, co-workers take extra precautions when approaching him from behind or tapping him to get his attention because he has impulsively struck out at them several times, when startles sometimes yells or curses co-workers); however, the examiner stated there was no deficiencies in judgment, thinking or mood.  

On examination in September 2011, the Veteran again reported having good relations with his wife.  He keeps in regular contact with his children and grandchildren.  He related that his PTSD has affected his family relationships in that he loses his cool all the time.  He described himself as having a short fuse that causes intense feelings of rage inside of him and he reacts abruptly and intensely to minor situations.  He reported having several friends with whom he maintains regular interaction.  He and his wife socialize with other couples and are active in their church (Veteran volunteers in kitchen).  He tries to keep busy by performing work around his house, building a garage/work shop, woodworking, working on tractors and tending to his yard.  He related he likes to keep busy because this keeps his mind occupied in order to avoid intrusive thoughts.  At this time he understands the origins of his symptoms better and they are less debilitating than in the past mainly due to relief from his medications.  He continues to be treated solely by his primary care physician.  He has not participated in either group or individual therapy for his PTSD.  

The examiner checked the following symptoms the Veteran has due to his PTSD:  anxiety, suspiciousness, panic attacks less than once a week (controlled by medication, can prevent a full blown attack when feels panic symptoms by lying down), chronic sleep impairment (controlled by medication), disturbances in mood or motivation (daily mood disturbances secondary to intrusive memories, and daily feelings of guilt and sadness, which does not prevent him from working).  The examiner remarked that the Veteran's functioning appears to be stable as compared to his previous state of functioning due to his medications.  Even so, the Veteran continues to experience daily intrusive memories that create negative mood symptoms, feelings of irritability, hypervigilance and a tendency to overreact to minor situations with intense rage.  These rage outbursts create strain in his family relations.

The examiner diagnosed the Veteran to have PTSD, chronic, and assigned a GAF score of 67.  In summarizing the Veteran's level of occupational and social impairment, the examiner checked that he has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran's functioning is comparable to his previous level of functioning.  His symptoms while controlled by medication continue to evoke mood impairment, periods of irritability, restlessness, feelings of hypervigilance, and unexpected rage episodes that create some relational impairment and physical symptoms.

On VA examination in June 2012, the Veteran described feeling distant from people, feeling like Vietnam shortened his life span; daily intrusive thoughts; psychological and physiological reactivity to triggers; feeling on guard all the time; and nightmares two times a week.  He continued to report having "good" relations with his family and having close friends; however, he has a tendency to yell, does not talk a lot, likes to be left alone, and does not like to go anywhere (although he does not mind going to eat, shopping or visiting his children).  He continues to like gardening, woodworking and working on old tractors.  Occupationally, he reported he retired after 42 years with a wood treating plant.  He stated he had some problems at work relating to other workers, but not losing time or having problems with efficiency, reliability and productivity because of mental health issues.  He denied having suicidal or homicidal thoughts, intentions or plans.  He related that anxiety affects his everyday life.  

The examiner noted that the Veteran's PTSD symptoms include anxiety, chronic sleep impairment, and disturbances of motivation and mood (increased anxiety since retirement).  Mental status examination was within normal limits except for anxious mood, mild to moderate sleep impairment, mild inappropriate behavior (occasional temper outbursts), impulsivity (worse with temper), and mildly impaired immediate memory.  The examiner's impression was that the Veteran continues to meet the criteria for a diagnosis of PTSD with persistent re-experiencing, avoidant behaviors, numbing of general responsiveness and symptoms of increased arousal.  His overall picture is one of poor adjustment since the last examination to the extent that there are indications of behavior control problems (temper), subjective unhappiness, family dysfunction (takes anger out on family, withdrawal, hurtful to wife).  The examiner opined that, since the last examination, the severity of the Veteran's PTSD symptoms is more significant and would be considered moderate in nature.  The examiner assigned a GAF score of 60; however, regarding the level of the Veteran's impairment, the examiner checked that there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

In December 2012, the Veteran presented to his VA primary care physician requesting referral to Behavioral Medicine due to a history of PTSD with depression since 2006.  By telephone, the Veteran underwent a behavioral health assessment.  It was noted that he reported symptoms consistent with major depression, a past history of depression, generalized anxiety, PTSD and panic disorder.  He was also screened for cognitive impairment but was found not to have  a significant cognitive impairment.  

Depression screening was positive for moderately severe symptoms.  He stated that the depressive symptoms made it very difficult to do his work, take care of things at home, or get along with others.  On suicide screening, he reported having thoughts in the past year that life was not worth living or that he wished he were dead; however, he was not found to be at high risk for suicide as he did not report having thoughts of wanting to take his own life, any episodes of seriously considering suicide, or having made a suicide attempt.  

On anxiety screening, he reported moderate anxiety symptoms to include excessive worry, difficulty controlling worry, restlessness, tense, tiredness, difficulty concentrating, and irritability.  He reported panic symptoms to include racing heart, shaking, choking, chest pain, nausea, surreal feeling, loss of control, flushes, and chills.  He reported PTSD symptoms that were considered to be severe.  He stated that the anxiety symptoms made it very difficult to do his work, take care of things at home, or get along with others.  He reported no hallucinations, delusions or manic/hypomanic symptoms.  

He was seen for an initial mental health evaluation in January 2013 at which time a GAF score of 55 was assigned.  He was assessed as having a medium suicide risk.  The Veteran, however, questioned his real need to come in.  Instead it was recommended, and the Veteran agreed, to continue treatment through Primary Care.  A March 2013 Mental Health Case Manager Note shows the Veteran walked in that day just to report he did not want therapy or any further Behavioral Health services.  He reported that he had had only two days since being seen in January 2013 of feeling overwhelmed.  He denied suicidal and homicidal ideation at that time.  In July 2013, the Veteran denied feeling depressed or anxious.  

Finally, the Veteran testified at a hearing in March 2012 that he takes several medications that are prescribed by his primary care physician at VA.  He stated that the biggest effect on his life is that he wants to stay in his own space and does not like to go places.  He will feel jumpy inside but once he goes, he usually has a good time.  He testified that he retired about four years before because, although he loved his job, he "just needed to get away."  He stated that he considers his relationship with his family to be good but that he is very snappy and has a tendency to hurt the ones he loves.  His wife testified that she had to teach their children not to surprise the Veteran.  She stated that, in social situations, if it is with a group or in a place he knows real well, he handles it fairly well; but if it is a strange situation, he is always looking for the way out and sizing up the situation.

After considering all the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that a disability rating higher than 30 percent is not warranted for the Veteran's PTSD prior to June 6, 2012 (the date of the VA examination); however, a 50 percent rating is warranted as of June 6, 2012.  

Prior to June 6, 2012, the Veteran's symptoms mainly involved intrusive thoughts, anxiety, irritability/volatility, anger management problems, social disengagement, some difficulties with co-workers, and some family conflict.  The Veteran, however, described his relationships with his family as "good," and he had close friends.  He also did not have any formal problems at work and never lost time from work due to his PTSD symptoms.  He had worked for the same company for decades and was a supervisor/foreman.  He continued to have activities and leisure pursuits that he participated in and enjoyed.  He did not have flashbacks or frequent nightmares that caused intense psychological and physiological reactions.  He was easily startled and irritated, which would lead to excessive anger and inappropriate outbursts such as accidentally striking a co-worker or yelling and cursing at people; however, he did not engage in violent behaviors such as physical fights, throwing things, etc.  He had fair impulse control.  Panic attacks were noted, however, these occurred less than once a week and were mostly controlled.  The Veteran also reported having problems with his memory.  There is inconsistent evidence as to whether any memory problems are the result of his PTSD; however, even if they were, his memory deficits were only noted to be mild.  He did not have loss of memory consistent with retention of only higher learned materials, forgetting to complete tasks, or loss of names of close family, own occupation, or own name.  There was no suicidal or homicidal ideation, hallucinations or delusions.  

The Board finds that the above disability picture is consistent with the criteria for a 30 percent disability rating under Diagnostic Code 9411.  The Veteran denied that his PTSD symptoms affected his ability to work.  Rather, they mostly affected his ability to relate to others.  The VA examiners in February 2007, September 2007 and September 2011 all indicated that, although the Veteran continues to experience daily PTSD symptoms, they only produce mild functional impairment.  This is represented by the GAF scores assigned of 67, 70 and 67, respectively.  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  Furthermore, although the examiners marked that the Veteran had disturbances in mood and motivation, they clearly indicated that his mood was affected by his intrusive memories, daily feelings of guilt and sadness; however, they did not prevent him from working.  Consequently, the Board finds that the level of mood disturbance did not rise to the level of the symptoms contemplated within the 50 percent disability rating.  Rather, the symptoms identified squarely place the Veteran's disability picture within the criteria for a 30 percent disability rating (e.g., symptoms such as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, sleep impairment, mild memory loss).

The Board acknowledges that the February 2007 VA examiner marked that the Veteran's level of occupational and social impairment was consistent with the criteria for a 50 percent rating under DC 9411.  The Board, however, discounts that finding as it is inconsistent with the Veteran's reported symptoms, the examiner's statement that the Veteran had been moderately functional despite having symptoms of moderate severity, the examiner's opinion that the Veteran's level of impairment could best be characterized as mild, and the GAF score of 64 assigned by the examiner.  The April 2007 VA psychiatric consultation further supports this finding as a GAF score of only 70 was assigned after evaluation.  

The Board finds, however, that the June 2012 VA examination and the VA treatment records from December 2012 and January 2013 demonstrate a worsening of the Veteran's PTSD symptoms sufficient enough to warrant an increased disability rating to 50 percent.  The examiner noted the Veteran continues to meet the criteria for PTSD with persistent re-experiencing, avoidant behaviors, numbing of general responsiveness and symptoms of increased arousal.  However, in addition to the symptoms previously reported, the Veteran also described feeling that he has a shortened life span due to Vietnam, psychological and physiological reactivity to triggers and nightmares twice a week.  The examiner noted that he has had increased anxiety since his retirement.  The examiner stated that the Veteran's overall picture is of one with poor adjustment since the last examination to the extent that there are indications of behavior control problems (temper), subjective unhappiness, and family dysfunction (takes anger out on family, withdrawal, hurtful to wife).  The examiner opined that, since the last examination, the severity of the Veteran's PTSD  symptoms was more significant and the symptoms would be considered moderate in nature.  

The December 2012 VA Behavioral Health Assessment shows the Veteran reported having suicidal thoughts such as that life was not worth living and wishing he were dead (such as going to sleep and not waking up).  It also showed the Veteran's had moderate to severe symptoms due to his mental health issues.  A January 2013 suicide risk assessment found the Veteran to be of medium suicide risk due to him having feelings of hopelessness and thoughts of taking his life; however, the current  risk factor was the Veteran's health problems rather than his mental health issues (although those were listed as other risk factors).  

The Board finds that, after resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture as of June 6, 2012 more closely approximates the criteria for a 50 percent disability rating.  This finding is supported by the GAF scores of 60 and 55 assigned in June 2012 and January 2013, respectively.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board finds, however, that a disability rating higher than 50 percent is not warranted.  Although the December 2012 and January 2013 records show the Veteran has suicidal thoughts, the Board finds that this does not arise to the level of severity that is contemplated by the 70 percent rating criteria.  "The degree of suicidality is on a continuum ranging from recurrent wishes to be dead, to feelings that others would be better off if one were dead ('passive suicidal thoughts'), to formulating suicidal plans to overt suicidal behaviors."  DSM-IV Handbook of Differential Diagnosis, Chapter 2, p. 112 (American Psychiatric Press, 1995).  Consequently, the Veteran's reports of suicidal thoughts are more like the beginning of the continuum in severity; in other words, his reports are consistent with passive suicidal thoughts.  

Furthermore, the GAF score of 55 assigned at that time is not reflective of the severity of symptoms contemplated by the 70 percent disability rating.  There is no evidence that the Veteran had symptoms such as, or similar to, obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  The evidence shows that, although his mood and affect were depressed and anxious, the Veteran was oriented to person, place, date and situation.  His thoughts were logical and goal directed.  His judgment and speech were normal.  his memory was intact.  Thus, a higher disability rating than 50 percent is not warranted.

The has considered the Veteran's statements regarding the affect his PTSD symptoms have had on him and his family prior to his going on medication, which has improved his symptoms.  The Board is sympathetic to what the Veteran and his family have suffered because of his PTSD; however, VA compensation is not meant to compensate for past experiences.  Rather, VA compensation is based on the current impairment caused by a disability; the laws do not permit the Board to assign a disability rating based upon what happened in the past.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 30 percent is warranted prior to June 6, 2012; however, as of that date, a 50 percent disability rating, but no higher, is warranted for the Veteran's PTSD.  To that extent, the Veteran's appeal is granted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a skin disorder (claimed as skin lesions), to include as due to exposure to herbicides, is denied.

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied prior to June 6, 2012.

Entitlement to an increased rating of 50 percent for PTSD is granted as of June 6, 2012, subject to controlling regulations governing the payment of monetary benefits.


REMAND

Additional development is needed in connection with the claim for service connection for jungle rot and scar.  The Veteran has said that he has multiple scars in various locations due to what he calls "jungle rot."  He testified at the March 2012 hearing that, while in Vietnam, any scratch or scrape he got would become infected but would not heal for a long time and, when it did, a scar was left behind.  He has stated that he was treated by the field medic and did not believe there was any record of such treatment.  

The Veteran served in combat and the combat presumption applies to his statements of an in-service injury.  38 U.S.C.A. § 1154(b).  The Veteran's statements of incurring scars due to "jungle rot" in service are consistent with the circumstances, conditions and hardships of his service.  There is insufficient evidence, however, of what if any scars the Veteran has related to his combat service in Vietnam.  Thus, remand is warranted to obtain a scars examination to identify what, if any, scars the Veteran has currently that are related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scars examination.  The claims file must be provided to and reviewed by the examiner.

After reviewing the claims file and examining the Veteran, the examiner should identify all scars the Veteran reports as being related to having "jungle rot" in service.  Thereafter, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the identified scars are related to any disease or injury incurred during service, specifically whether the scars identified are consistent with the Veteran's statements that they are due to having "jungle rot" during his service in Vietnam.  The examiner should be advised that, since the Veteran was in combat, his statements as to having "jungle rot" in service should be taken as credible.  A complete explanation of the reasons for all conclusions and opinions should be given and expressed in a legible report.  

2.  Thereafter, the Veteran's claim for service connection for jungle rot and scars should be readjudicated, to include consideration of the combat presumption.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


